   Case: 4:21-cv-00393-JMB Doc. #: 6 Filed: 08/17/21 Page: 1 of 6 PageID #: 31




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

RAYMONT GRADY, JR.,                               )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )           No. 4:21-cv-393-JMB
                                                  )
ST. LOUIS CITY JUSTICE CENTER,                    )
                                                  )
               Defendant.                         )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon review of a civil complaint filed by plaintiff

Raymont Grady, Jr., an inmate at the United States Penitentiary, Big Sandy, in Inez, Kentucky.

On June 15, 2021, plaintiff paid the full $402 civil filing fee. For the reasons explained below,

the Court will give plaintiff the opportunity to file an amended complaint.

                                             Legal Standard

       Pursuant to 28 U.S.C. § 1915A(a), this Court “shall review before docketing if feasible

or, in any event, as soon as practicable after docketing, a complaint in a civil action in which a

prisoner seeks redress from a governmental entity or officer or employee of a governmental

entity.” Upon such review, this Court shall dismiss the complaint, or any portion thereof, if it is

frivolous, malicious, or fails to state a claim upon which relief may be granted. 28 U.S.C. §

1915A(b). An action is frivolous if it “lacks an arguable basis in either law or fact.” Neitzke v.

Williams, 490 U.S. 319, 328 (1989). An action fails to state a claim upon which relief may be

granted if it does not plead “enough facts to state a claim to relief that is plausible on its face.”

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).
   Case: 4:21-cv-00393-JMB Doc. #: 6 Filed: 08/17/21 Page: 2 of 6 PageID #: 32




       A claim is facially plausible when the plaintiff “pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Although a plaintiff need not allege facts in

painstaking detail, the facts alleged “must be enough to raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555. This standard “demands more than an unadorned,

the-defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. Determining whether

a complaint states a plausible claim for relief is a context-specific task that requires the

reviewing court to draw upon judicial experience and common sense. Id. at 679. The court must

assume the veracity of well-pleaded facts, but need not accept as true “[t]hreadbare recitals of the

elements of a cause of action, supported by mere conclusory statements.” Id. at 678 (citing

Twombly, 550 U.S. at 555).

       This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that “if the essence of an allegation is discernible,” the court

should “construe the complaint in a way that permits the layperson’s claim to be considered

within the proper legal framework.” Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015)

(quoting Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even pro se complaints

must allege facts which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon,

623 F.2d 1282, 1286 (8th Cir. 1980). Federal courts are not required to assume facts that are not

alleged, Stone, 364 F.3d at 914-15, nor are they required to interpret procedural rules so as to

excuse mistakes by those who proceed without counsel. See McNeil v. United States, 508 U.S.

106, 113 (1993).

                                         The Complaint




                                                 2
   Case: 4:21-cv-00393-JMB Doc. #: 6 Filed: 08/17/21 Page: 3 of 6 PageID #: 33




       Plaintiff did not prepare the complaint using a court-provided form, as required. See

E.D.Mo. L. R. 2.06(A) (“All actions brought by self-represented plaintiffs or petitioners should

be filed on Court-provided forms where applicable.”). He filed the complaint against the St.

Louis City Justice Center. He begins by writing:

       Comes now, Raymont Grady Jr., #34369-044, Pro-se, hereby brings notice of suit
       against the City of St. Louis Justice Center for violating the petitioner’s civil
       rights under the 8th amendment, from, cruel and unusual punishment, medical
       neglect, safety and protection neglect, and non-working emergency equipment
       under the Americans With Disabilities Act (“ADA”).

(ECF No. 1 at 1). Plaintiff then provides a long narrative purporting to set forth his claims for

relief. Among his allegations are the following.

       On January 5, 2020, after no one responded when plaintiff pressed an emergency button,

he was attacked by unknown inmates. Afterwards, a corrections officer identified as “C/O

Williams” made him walk to the medical department even though he was hurt. Id. Medical

treatment providers told plaintiff he had suffered a sprain, but an x-ray performed later that day

revealed an ankle fracture. Plaintiff was then taken to St. Louis University Hospital, where he

was diagnosed with other injuries. He later returned to the St. Louis City Justice Center.

       Upon plaintiff’s return, he suffered various forms of harm, including being housed in an

area where he was required to travel stairs and forced to use a top bunk. His request for a

wheelchair was denied because he had been given crutches at the hospital. Jail staff members

refused to carry things for him. The handicap-accessible shower stall was out of order and

plaintiff had to use a regular shower stall, which made showering less convenient. Plaintiff was

refused bags to use to wrap his cast while showering. This caused the cast to repeatedly become

wet, and approximately two weeks later, it fell off. Plaintiff had to wait until February 8, 2020 to

receive a replacement cast. After plaintiff’s cast was replaced, he was denied required follow-up



                                                   3
   Case: 4:21-cv-00393-JMB Doc. #: 6 Filed: 08/17/21 Page: 4 of 6 PageID #: 34




medical care. Plaintiff’s cast was ultimately removed on September 11, 2020. Subsequently, he

was denied physical therapy and a boot he believes was necessary. As a result of the foregoing,

plaintiff suffered permanent damage to his right ankle. He seeks monetary and injunctive relief.

                                             Discussion

          Plaintiff can be understood to bring claims pursuant to 42 U.S.C. § 1983, which was

designed to provide a “broad remedy for violations of federally protected civil rights.” Monell v.

Department of Social Services, 436 U.S. 658, 685 (1978). However, the sole named defendant,

the St. Louis City Justice Center, is not a legal entity that is subject to suit under § 1983. See

Owens v. Scott Cty. Jail, 328 F.3d 1026, 1027 (8th Cir. 2003) (stating that “county jails are not

legal entities amenable to suit”). See also Ketchum v. City of West Memphis, Ark., 974 F.2d 81,

82 (8th Cir. 1992) (affirming dismissal of West Memphis Police Department and West Memphis

Paramedic Services because they were “not juridical entities suable as such”). Even if plaintiff

had named the municipality as a defendant, the complaint would fail to state a claim of

municipal liability. See Monell, 436 U.S. at 690-91. The complaint briefly references the ADA,

but it contains no facts that could be construed as stating a plausible ADA claim. See Baribeau v.

City of Minneapolis, 596 F.3d 465, 484 (8th Cir. 2010) (describing the elements of an ADA

claim).

          Plaintiff will be given the opportunity to file an amended complaint to clearly set forth

his claims. Plaintiff is advised that the amended complaint will replace the original. See In re

Wireless Telephone Federal Cost Recovery Fees Litigation, 396 F.3d 922, 928 (8th Cir. 2005)

(“It is well-established that an amended complaint supersedes an original complaint and renders

the original complaint without legal effect”). Plaintiff must type or neatly print the amended




                                                  4
   Case: 4:21-cv-00393-JMB Doc. #: 6 Filed: 08/17/21 Page: 5 of 6 PageID #: 35




complaint on the Court’s prisoner civil rights complaint form, which will be provided to him.

See E.D. Mo. L.R. 2.06(A).

       In the “Caption” section of the complaint form, plaintiff should write the name of the

defendant he intends to sue. See Fed. R. Civ. P. 10(a) (“The title of the complaint must name all

the parties”). If plaintiff names an individual as a defendant, he must specify whether he intends

to sue him or her in an official capacity, individual capacity, or both. In the “Statement of Claim”

section, plaintiff should begin by writing the defendant’s name. Under that name, plaintiff should

set forth a short and plain statement of the facts that support his claim or claims against that

defendant. See Fed. R. Civ. P. 8(a). Each averment must be simple, concise, and direct. See id.

Plaintiff must state his claims in numbered paragraphs, and each paragraph should be “limited as

far as practicable to a single set of circumstances.” See Fed. R. Civ. P. 10(b). If plaintiff names a

single defendant, he may set forth as many claims as he has against that defendant. See Fed. R.

Civ. P. 18(a). If plaintiff names more than one defendant, he should only include claims that

arise out of the same transaction or occurrence, or simply put, claims that are related to each

other. See Fed. R. Civ. P. 20(a)(2).

       It is important that plaintiff allege facts explaining how each named defendant was

personally involved in or directly responsible for harming him. See Madewell v. Roberts, 909

F.2d 1203, 1208 (8th Cir. 1990). Plaintiff must explain the role of the defendant, so that the

defendant will have notice of what he or she is accused of doing or failing to do. See Topchian v.

JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (stating that the essential

function of a complaint “is to give the opposing party fair notice of the nature and basis or

grounds for a claim.”). Furthermore, the Court emphasizes that the “Statement of Claim”

requires more than “labels and conclusions or a formulaic recitation of the elements of a cause of



                                                 5
   Case: 4:21-cv-00393-JMB Doc. #: 6 Filed: 08/17/21 Page: 6 of 6 PageID #: 36




action.” See Neubauer v. FedEx Corp., 849 F.3d 400, 404 (8th Cir. 2017). Plaintiff must file a

single comprehensive pleading that sets forth his claims for relief. He may not attempt to amend

a complaint by filing separate documents containing changes he wants made to certain parts. See

Popoalii v. Correctional Medical Services, 512 F.3d 488, 497 (8th Cir. 2008) (finding that it is

appropriate to deny leave to amend a complaint when a proposed amended complaint was not

submitted with the motion). The amended complaint will be subject to initial review pursuant to

28 U.S.C. § 1915A.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk shall mail to plaintiff a copy of the Court’s

prisoner civil rights complaint form.

       IT IS FURTHER ORDERED that, within thirty (30) days of the date of this order,

plaintiff shall file an amended complaint in accordance with the instructions herein.

       Plaintiff’s failure to timely comply with this order may result in the dismissal of this

case, without prejudice and without further notice.

        Dated this 17th day of August, 2021.



                                                 /s/John M. Bodenhausen
                                                 JOHN M. BODENHAUSEN
                                                 UNITED STATES MAGISTRATE JUDGE




                                                6
